Citation Nr: 1425771	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-02 971	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 2011 Board decision that denied entitlement to service connection for the following, to include as due to an undiagnosed illness: shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness.


REPRESENTATION

Moving party represented by:  Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The moving party in this case, the Veteran, served on active duty from December 1990 to May 1991.  He had additional periods of active duty for training.

In a June 2011 decision, the Board denied entitlement to service connection for the following, to include as due to an undiagnosed illness: shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness.  In a July 2011 written statement, the moving party filed a motion with the Board to revise the June 2011 Board decision on the basis that the decision was clearly and unmistakably erroneous with regard to the above issues.

While the Veteran alleged in his CUE motion that service connection had been denied for excessive bloating and gas, to include as due to an undiagnosed illness, the Board's June 2011 decision actually dismissed this issue on the basis that the Veteran had properly withdrawn such issue at an August 2010 Board hearing.  Therefore, this issue is not currently before the Board.

The Veteran's CUE motion did not include the issue of an effective date earlier than January 30, 2009 for the grant of service connection for irritable bowel syndrome (IBS), which was granted by the Board's June 2011 decision (and an effective date of October 29, 2007 was assigned).  Therefore, this issue is not currently before the Board.

The issues of service connection for PTSD (raised in a March 2010 written statement) and an increased rating for IBS (raised in a July 2011 written statement) have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1. In a decision dated in June 2011, the Board denied the Veteran's claims of entitlement to service connection for the following, to include as due to an undiagnosed illness: shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness.

2.  At the time of the June 2011 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The June 2011 Board decision, in denying entitlement to service connection for the following, to include as due to an undiagnosed illness: shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness, was not clearly and unmistakably erroneous, and thus CUE in that decision has not been established.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, a motion for reversal or revision of a prior Board decision due to CUE is not a claim, but rather is a collateral attack on a prior decision.  Thus, the VCAA is not applicable to the current CUE adjudication.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, further discussion of the VCAA is not necessary.

Laws and Regulations

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a) (West 2002).

According to the regulations, clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).

Generally, clear and unmistakable error is presented when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis: A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist: The Secretary's failure to fulfill the duty to assist; and (3) Evaluation of evidence: A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Analysis

The moving party alleges that there was CUE in the Board's June 2011 decision.  He argues that the Board did not correctly apply the laws and regulations applicable to Persian Gulf Veterans who exhibit qualifying chronic disability (or objective indications of such) resulting from undiagnosed illness following active service in the Southwest Asia Theater of operations.  Specifically, he alleges that all of his claimed disabilities (shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness) constitute "undiagnosed illnesses"; and therefore, given that he served during the Persian Gulf War in the Southwest Asia Theater of operations, and that he exhibited objective indications of chronic disability (for each disability listed above) to a degree of at least 10 percent at the time of the June 2011 Board decision, he alleges that he should have been awarded service connection for all of those disabilities on a presumptive basis under 38 C.F.R. § 3.317.

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In its June 2011 decision, the Board considered the Veteran's service treatment records, private and VA treatment records, VA examination reports, and personal statements and hearing testimony from the Veteran and his wife.

The Board's denial of service connection for shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness was based on the following determinations: (1) such claimed disabilities were all attributable to known clinical diagnoses (and thus the presumption under 38 C.F.R. § 3.317 for undiagnosed illnesses could not be applied); (2) none of the diagnosed disabilities had manifested in active service or within the first post-service year; and (3) there was no probative evidence of a link between any of the diagnosed disabilities and his active service.

On VA eye examination in October 2008, the examiner attributed the Veteran's loss of clear vision to his diagnosed presbyopia.

On VA brain and spinal cord examination in November 2008, the examiner classified the Veteran's headaches as muscle contraction-type headaches, and attributed his twitching in sleep to his diagnosed sleep apnea.

On VA PTSD examination in November 2008, the examiner categorized the Veteran's nightmares and twitching in sleep, cold and night sweats, short term memory loss, and mood swings (to the extent that each of these existed at the time of the VA examination) as depressive symptoms, and additional post-service treatment records indicated ongoing treatment for variously diagnosed anxiety and depressive disorders.

On VA heart examination in November 2008, the examiner attributed the Veteran's occipital headaches to his diagnosed hypertension; attributed his shortness of breath, chest tightness and chest pain, fast heart beat, excessive fatigue, and lightheadedness to his diagnosed anxiety disorder; attributed some measure of his shortness of breath and excessive fatigue to his diagnosed sleep apnea; and attributed his fast heart beat to his diagnosed benign atrial arrhythmia (and additional post-service treatment records documented unifocal premature ventricular contractions (PVCs)).

On VA skin diseases examination in November 2008, the examiner attributed the Veteran's reported sensation of burning skin and feet to his diagnosed neuropathy versus nostalgia paresthetica.

On VA general medical examination in March 2010, the examiner attributed the Veteran's joint pain and stiffness and sporadic pain to his diagnosed left knee degenerative arthritis and bilateral shoulder tendonitis.

Regarding the diagnosed disabilities outlined above (i.e., presbyopia, muscle contraction-type headaches, sleep apnea, anxiety and depressive disorders, hypertension, benign atrial arrhythmia, unifocal PVCs, neuropathy versus nostalgia paresthetica, left knee degenerative arthritis, and bilateral shoulder tendonitis), the Veteran's service treatment records did not contain any complaints, findings, diagnosis, or treatment of these diagnosed disabilities, and no medical professionals (but rather, only the Veteran and his wife who are both lay persons) had ever attributed any of these diagnosed disabilities to the Veteran's active service.  [Furthermore, a congenital or developmental eye disability such as presbyopia is not subject to service connection under 38 C.F.R. § 3.303(c).]

As noted above, the argument advanced by the moving party is that all of his claimed disabilities (i.e., shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness) constitute "undiagnosed illnesses"; and therefore, he alleges that he should have been awarded service connection for all of those disabilities on a presumptive basis under 38 C.F.R. § 3.317.

In essence, the moving party disagrees with how the Board evaluated the evidence.  By definition, this cannot provide a basis for CUE.

In summary, the Board considered all of the evidence of record and provided adequate reasons and bases for its decision denying the Veteran's claims for the following, to include as due to an undiagnosed illness: shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness.  At the time of the June 2011 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.  Therefore, the benefit sought by the motion for revision or reversal on the basis of CUE must be denied.

ORDER

In the absence of CUE in a June 2011 Board decision (that denied the Veteran's claims of entitlement to service connection for the following, to include as due to an undiagnosed illness: shortness of breath, nightmares and twitching in sleep, mood swings, cold or night sweats, short term memory loss, headaches, fast heart beat, chest tightness or chest pain, joint pain and stiffness and sporadic pain, burning skin and feet, loss of vision, excessive fatigue, and lightheadedness), the motion for revision or reversal of that decision is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


